Exhibit 99.1 GlobalSCAPE, Inc. Announces Financial Results for Fourth Quarter and Fiscal 2015 Fiscal Year Revenues Increased 15 Percent over the Prior Year SAN ANTONIO — January 28, 2016 — GlobalSCAPE, Inc. (NYSE MKT: GSB), a pioneer and worldwide leader in the secure and reliable exchange of business information, today announced its financial results for the three months and fiscal year ended December 31, 2015. Revenue for the fourth quarter of 2015 was $8.5 million, which is the highest quarterly revenue in Globalscape’s history. This result is an increase of 8 percent when compared with revenue of $7.9 million for the fourth quarter of 2014. Revenue for the year ended December 31, 2015, was $30.8 million, which is the highest annual revenue in Globalscape’s history. This result is an increase of 15 percent when compared with revenue of $26.8 million for the year ended December 31, 2014. For the fourth quarter of 2015, the Company’s net income remained steady at $1.2 million compared with net income of $1.2 million for the fourth quarter of 2014 even as the Company continued its enhanced investments in new product development and expanded sales and marketing initiatives. Earnings per share was $0.06 for the fourth quarter of 2015 compared with $0.06 for the fourth quarter of 2014. For the year ended December 31, 2015, the Company had net income of $4.6 million compared with net income of $3.0 million for the year ended December 31, 2014. Earnings per share was $0.22 for the year ended December 31, 2015, compared with $0.15 for the year ended December 31, 2014. Adjusted EBITDA Excluding Infrequent Items was $7.3 million for the year ended December 31, 2015, compared with $5.4 million for the year ended December 31, 2014. Adjusted EBITDA Excluding Infrequent Items is not a measure of financial performance under generally accepting accounting principles, or GAAP, and has limitations as an analytical tool and when assessing the Company’s operating performance. This non-GAAP financial measurement should not be considered in isolation from or as a substitute for net income or other income statement data prepared in accordance with GAAP. The Company’s cash, cash equivalents and short-term investments increased 32 percent during 2015 to a balance of $19.1 million at December 31, 2015. Other than liabilities for normal trade payables and taxes, the Company has no debt. Supporting Quote: James L. Bindseil, President and Chief Executive Officer at Globalscape “We are very pleased with the entire Globalscape team for their tireless work in achieving new records in both the fourth quarter and for the year of 2015. Accomplishing these increases in bookings, revenue, net income, and cash places us in an excellent position as we enter 2016.We remain confident that the world-class technology we develop, combined with the efforts of our sales, marketing, support and channel teams, make our products, services, and customer care second to none. Our focused team continues to execute on our strategic plan as we identify all possible paths to accelerate potential growth in the year ahead and beyond. As we approach our 20th anniversary as a company, we believe the best is yet to come.” Globalscape 2015 Financial Statements · Financial Statements (PDF) Conference Call January 28, 2016 at 4:30 p.m. ET Globalscape management will hold a conference call on January 28, 2016, at 4:30 p.m. Eastern Time/3:30 p.m. Central Time to discuss financial results and other corporate matters for the fourth quarter and fiscal year 2015. Those wanting to join may call 888-481-2844 or 719-325-2402 and use Conference ID # 971042. A live webcast of the conference call will also be available on the Investor Relations page of the company's website at www.globalscape.com. A webcast replay will be made available on the company's website shortly after the call is completed. About Globalscape GlobalSCAPE, Inc. (NYSE MKT: GSB) is a pioneer in the reliable exchange of mission-critical business data and intellectual property. Globalscape’s leading enterprise suite of solutions delivers military-proven security for achieving best-in-class control and visibility of data across multiple locations. Founded in 1996, Globalscape’s software and services are trusted by tens of thousands of customers worldwide, including global enterprises, governments, and small and medium enterprises. For more information, visit www.Globalscape.com or follow the blog and Twitter updates. Safe Harbor Statement This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The words "would," "exceed," "should," "anticipates," "believe," "steady," "dramatic," and variations of such words and similar expressions identify forward-looking statements, but their absence does not mean that a statement is not a forward-looking statement. These forward-looking statements are based upon the Company’s current expectations and are subject to a number of risks, uncertainties and assumptions. The Company undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Among the important factors that could cause actual results to differ significantly from those expressed or implied by such forward-looking statements are risks that are detailed in the Company’s Annual Report on Form 10-K for the 2014 calendar year, filed with the Securities and Exchange Commission on March 30, 2015. INVESTOR RELATIONS CONTACT Contact: Casey Stegman Phone Number: (214) 987-4121 Email: ir@globalscape.com PRESS CONTACT Contact: Ciri Haugh Phone Number: (210) 308-8267 Email: PR@globalscape.com GlobalSCAPE, Inc. Consolidated Balance Sheets (in thousands except share amounts) December 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Short term investments - Accounts receivable (net of allowance for doubtful accounts of $325 and $511 in 2015 and 2014, respectively) Federal income tax receivable - Prepaid expenses Total current assets Fixed assets, net Long term investments - Intangible assets, net Goodwill Deferred tax asset Other assets 60 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Income taxes payable 2 Total current liabilities Deferred revenue, non-current portion Other long term liabilities 44 52 Commitments and contingencies Stockholders’ equity: Preferred stock, par value $0.001 per share, 10,000,000 authorized, no shares issued or outstanding - - Common stock, par value $0.001 per share, 40,000,000 authorized, 21,383,467and 20,989,267 shares issued at December 31, 2015 and December 31, 2014, respectively 21 21 Additional paid-in capital Treasury stock, 403,581 shares, at cost, at December 31, 2015 and December 31, 2014 ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ GlobalSCAPE, Inc. Consolidated Statements of Operations and Comprehensive Income (in thousands, except per share amounts) For the Year Ended December 31, Operating revenues: Software licenses $ $ Maintenance and support Professional services Total revenues Costs of revenues(See note) Software licenses Maintenance and support Professional services Total costs of revenues Gross Profit Operating expenses (See note) Sales and marketing General and administrative Research and development Total operating expenses Income from operations Other income (expense): Interest expense (4 ) ) Interest income 82 63 Total other income (expense) 78 ) Income before income taxes Provision for income taxes Net income $ $ Comprehensive income $ $ Net income per common share - basic $ $ Net income per common share - diluted $ $ Weighted average shares outstanding: Basic Diluted Note: Cost of revenues and operating expenses for the year ended December 31, 2014, have been reclassified to conform with the expanded presentation of these items for the year ended December 31, 2015. These reclassifications are between cost of revenues and operating expense items only and resulted in no change to previously reported amounts of total operating expenses, income from operations, income before income taxes, net income, or earnings per share. GlobalSCAPE, Inc. Consolidated Statements of Cash Flows (in thousands) For the Year Ended December 31, Operating Activities: Net income $ $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Bad debt expense 62 Depreciation and amortization Stock-based compensation Deferred taxes ) Excess tax deficiency from exercise of share based compensation ) Other 74 Subtotal before changes in operating assets and liabilities Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses ) ) Federal income taxes ) ) Other assets 40 44 Accounts payable ) Accrued expenses Deferred revenues Other long-term liabilities (8
